Citation Nr: 1511410	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1981 to October 1981 and from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a Board hearing on his March 2013 VA Form 9 (Appeal to Board of Veterans' Appeals) and was scheduled for a hearing in February 2014, but failed to report.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702 (d) (2014).  Accordingly, the Veteran's request for a hearing is considered withdrawn.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for CFS, to include under the regulations relating to Persian Gulf Veterans.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

The evidence of record currently does not contain a diagnosis of CFS.  The Veteran initially filed a claim for CFS in September 2009 and subsequently filed another claim for entitlement to service connection for fibromyalgia in December 2009.  In January 2010, a Gulf War VA examination was conducted that focused on fibromyalgia.  An April 2010 rating decision granted entitlement to service connection for fibromyalgia and noted that a decision was deferred on the Veteran's CFS claim, pending a VA examination.  The accompanying May 2010 cover letter also noted that the Veteran's CFS claim was deferred pending a VA examination and that one had been requested.  In May 2010, an addendum VA opinion was obtained from the same medical professional who conducted the January 2010 VA examination.  The May 2010 VA addendum opinion stated in part that the Veteran did not have enough of the criteria for a diagnosis of CFS and additionally attributed some of the Veteran's symptoms to other diagnosed medical conditions.

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88(a) (2014).

The Veteran and his representative have essentially contended that a VA examination is warranted to determine whether he has CFS.  In his June 2010 notice of disagreement, the Veteran referenced that the examination for fibromyalgia is different than for CFS.  The Veteran also stated "I feel that I clearly have [CFS] because I meet the criteria with onset fevers, headaches" and on an accompanying copy of 38 C.F.R. § 4.88(a)(3), placed checks marks besides the symptoms of acute onset of the condition, low grade fever, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), neuropsychologic symptoms and sleep disturbances.  On his March 2013 Form 9, the Veteran stated that "the exam for fibromyalgia should not be used to disqualify chronic fatigue because the examiner did not ask questions for chronic fatigue" and essentially that if he had been given an examination specifically for CFS, it would have been determined that he suffered from CFS.  In the March 2014 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran contends he suffers from CFS that is a separate condition from fibromyalgia and that as CFS is a separate condition from fibromyalgia, a VA opinion (versus an examination) was not appropriate.  The IHP further requested a separate examination to consider CFS as a stand alone condition.  

Upon review, the Board finds that the Veteran should be afforded a VA examination to determine whether he meets the criteria for VA purposes for a diagnosis of CFS.  

In addition, all outstanding VA treatment records must be obtained (the most recent VA treatment records are from December 2012).  The Board notes that the January 2010 VA examination report referenced an August 2009 CPRS record relating to the Veteran complaining of general achiness; this does not appear to be of record.  While Virtual VA contains VA treatment records dating from September 1998 to December 2012, it appears that these records may be incomplete.  On remand, any additional outstanding VA treatment records must also be obtained.      

Finally, evidence of record indicated that the Veteran applied for VA vocational rehabilitation benefits.  See September 2002 VA Form 28-1900 (Disabled Veterans Application for Vocational Rehabilitation).  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  On remand, these records must be obtained, if they are available.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from December 2012).  The Board notes that the January 2010 VA examination report referenced an August 2009 CPRS record relating to the Veteran complaining of general achiness; this does not appear to be of record.  While Virtual VA contains VA treatment records dating from September 1998 to December 2012, it appears that these records may be incomplete.  Any additional outstanding VA treatment records must also be obtained.      

2.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.

3.  After completion the above, afford the Veteran an appropriate examination to determine whether he meets the criteria for VA purposes for a diagnosis of chronic fatigue syndrome.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the examination report must reflect that such a review was accomplished.

In addressing the question below, the examiner must refer to the following regulatory requirements for a diagnosis of chronic fatigue syndrome:

For VA purposes, the diagnosis of chronic fatigue syndrome requires:

(1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and

(3) six or more of the following:

(i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.

See 38 C.F.R. § 4.88a (2014).

The examiner is asked to provide an opinion addressing:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has chronic fatigue syndrome under the criteria listed above.  If so, the examiner should also describe the manifestations present and their severity.  If the examiner determines that any of the Veteran's symptoms are attributable to other diagnosed medical conditions (as opposed to chronic fatigue syndrome), such should be clearly stated.  
While review of the entire claims folder is required, attention is invited to the Veteran's June 2010 notice of disagreement, where he stated "I feel that I clearly have chronic fatigue syndrome because I meet the criteria with onset fevers, headaches," as well as an accompanying copy of 38 C.F.R. § 4.88(a), where the Veteran placed checks marks besides the symptoms of acute onset of the condition, low grade fever, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), neuropsychologic symptoms and sleep disturbances.

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




